                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                  )    Chapter 11
 In re:                                                           )
                                                                  )    Case No. 18-50763 (AMK)
 PLEASANTS CORP., et al.,1                                        )    Cases Jointly Administered under
                                                                  )    Case No. 18-50757 (AMK)
                                    Debtors.                      )
                                                                  )    Hon. Judge Alan M. Koschik
                                                                  )


          EMERGENCY MOTION TO CONTINUE AND HOLD IN ABEYANCE THE
             FINAL HEARING AND OTHER DEADLINES RELATED TO THE
           AKIN GUMP STRAUSS HAUER & FELD FINAL FEE APPLICATION


          The above-captioned debtors (collectively, the “Debtors”), by and through undersigned

 counsel, respectfully submit this motion (the “Motion”) requesting that the Court continue and

 hold in abeyance (a) the hearing on the Sixth Interim and Final Application of Akin Gump

 Strauss Hauer & Feld LLP, Counsel for the Debtors, for Allowance of Compensation and for

 Reimbursement of Expenses for Services Rendered During the Period from March 31, 2018

 Through February 27, 2020 [Docket No. 3998] (the “Application”) and (b) the deadlines set

 forth in the Order Directing Certain of the Debtors’ Professionals to Make Sworn Statements in

 Support of the Sixth Interim and Final Application of Akin Gump Strauss Hauer & Feld LLP (the

 “Application Order”) [Docket No. 4281].




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
 Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
 18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
 Akron, OH 44308.




18-50757-amk         Doc 4291        FILED 01/07/21          ENTERED 01/07/21 16:07:34                Page 1 of 5
                                             JURISDICTION

        1.         The United States Bankruptcy Court for the Northern District of Ohio (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is

 a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.         Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.         The statutory bases for the relief requested herein are sections 102(1) and 105 of

 title 11 of the United States Code (the “Bankruptcy Code”), Rule 9006 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) and the Amended Order, Pursuant to Sections

 102 and 105(A) of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6007, 7016, 9013

 and Local Bankruptcy Rules Establishing: (I) Omnibus Hearing Dates; and (II) Certain Case

 Management Procedures [Docket No. 280] (the “Case Management Order”).

                                             BACKGROUND

        4.         On March 31, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

 relief in this Court under chapter 11 of the Bankruptcy Code.

        5.         On April 6, 2018, Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), filed

 the Debtors’ Application for Entry of An Order Authorizing the Retention and Employment of

 Akin Gump Strauss Hauer & Feld LLP as Co-Counsel to the Debtors and Debtors in Possession

 Effective Nunc Pro Tunc to the Petition Date [Docket No. 234].

        6.         On April 26 and June 28, 2018 [Dockets No. 432 & 860], the Court entered the

 retention and amended retention orders authorizing the Debtors to retain Akin Gump as counsel

 to the Debtors.

        7.         On October 16, 2019, the Court confirmed the Debtors’ Eighth Amended Joint

 Plan of Reorganization of FirstEnergy Solutions Corp. and its Debtor Affiliates [Docket No.



                                                    2


18-50757-amk         Doc 4291     FILED 01/07/21        ENTERED 01/07/21 16:07:34         Page 2 of 5
 3283] (as amended from time to time, the “Plan”). On February 27, 2020, the Effective Date (as

 defined in the Plan) occurred.

        8.      On April 27, 2020, Akin Gump filed its Application. On November 23, 2020, the

 Court entered the Order (I) Awarding Interim Allowance of Compensation for Services Rendered

 and Reimbursement of Expenses for the Period December 1, 2019 through February 27, 2020

 and (II) Setting a Date for a Hearing on Akin Gump Strauss Hauer & Feld LLP’s Final Fee

 Application [Docket No. 4279] (the “Interim Order”). On November 24, 2020, the Court entered

 the Application Order.

        9.      Pursuant to the Interim Order and the Application Order, a further hearing on the

 Application was set for January 19, 2021, at 10:00 a.m. (the “Final Hearing”) and certain

 professionals were directed to file a verified supplemental declaration in support of the

 Application by January 8, 2021 (the “Declaration Deadline”).

                           RELIEF REQUESTED AND BASIS FOR RELIEF

        10.     The Debtors seek to continue and hold in abeyance the Final Hearing and the

 Declaration Deadline.

        11.     Pursuant to Rule 9006 of the Bankruptcy Rules, “when an act is required . . . to be

 done at or within a specified period . . . by order of court, the court for cause shown may at any

 time in its discretion (1) with or without motion or notice order the period enlarged if the request

 is therefore made before the expiration of the period originally prescribed[.]” Fed. R. Bankr. P.

 9006(b)(1). Further, as set forth in the Case Management Order, “[n]othing in this [order] shall

 be deemed to prejudice any party-in-interest’s right to seek other shortening or lengthening of

 any periods in these Cases.” CMO ¶ D(iv).




                                                  3


18-50757-amk      Doc 4291        FILED 01/07/21      ENTERED 01/07/21 16:07:34          Page 3 of 5
         12.     As stated in the Application Order, the Court “understands that the circumstances

 surrounding the passage of [Ohio House Bill 6] is relevant to the criminal complaint . . . and

 possibly other ongoing investigations.” Application Order p. 2. The Debtors submit that because

 the matters raised in the Application Order are related to that investigation it is in the best interest

 of the Debtors to continue the Hearing and the Declaration Deadline and hold both in abeyance

 until a date approximately six months from today to be set by the Court.

         13.     Akin Gump has informed the Debtors that while the declarants stand ready to file

 their declarations on January 8, 2021, and they and the firm are prepared to appear at the January

 19, 2021 hearing to discuss this matter with the Court, Akin Gump has no objection to the

 Debtors’ request to delay the Court’s consideration of the Application.

         14.     In light of the foregoing, the Debtors submit that good cause exists to grant the

 Motion.




                             [remainder of page intentionally left blank]




                                                    4


18-50757-amk       Doc 4291      FILED 01/07/21         ENTERED 01/07/21 16:07:34            Page 4 of 5
        WHEREFORE, the Debtors respectfully request that the Court enter the proposed order,

 substantially in the form attached hereto as Exhibit A.


 Dated: January 7, 2021                               Respectfully submitted,


                                                      /s/ Bridget A. Franklin
                                                      BROUSE MCDOWELL LPA
                                                      Marc B. Merklin (0018195)
                                                      Bridget A. Franklin (0083987)
                                                      388 South Main Street, Suite 500
                                                      Akron, OH 44311-4407
                                                      Telephone: (330) 535-5711
                                                      Facsimile: (330) 253-8601
                                                      mmerklin@brouse.com
                                                      bfranklin@brouse.com

                                                      Counsel for Reorganized Debtors




                                                 5


18-50757-amk      Doc 4291      FILED 01/07/21       ENTERED 01/07/21 16:07:34           Page 5 of 5
